IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1968
                              Filed March 23, 2016


IN THE INTEREST OF D.R., T.H., C.S., AND E.L.,
Minor Children,

T.H., Mother,
Appellant,

D.A.R., Father,
Appellant,

C.S., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.

       A mother and two fathers separately appeal the termination of their

parental rights. AFFIRMED ON ALL APPEALS.

       Carrie K. Bryner, Cedar Rapids, for appellant mother.

       John D. Jacobsen of Jacobsen, Johnson, & Wiezorek, P.L.C., Cedar

Rapids, for appellant father C.S.

       Kelly Dean Steele, Cedar Rapids, for appellant father D.A.R.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie G. Trachta of Linn County Advocate, Inc., Cedar Rapids, for minor

children.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                                2


DOYLE, Judge.

          T.H. is the mother of four children: D.R. Jr., born in 2004; T.H., born in

2006; C.S. Jr., born in 2007; and E.L., born in 2010. D.R. Sr. is the father of

D.R. Jr., and C.S. Sr. is the father of T.H. and C.S. Jr.1 Following a hearing, the

juvenile court terminated the parents’ parental rights.                    They now appeal,

separately. We affirm.

          I. Standard of Review.

          Our review is de novo. See In re J.C., 857 N.W.2d 495, 500 (Iowa 2014).

“We are not bound by the juvenile court’s findings of fact, but we do give them

weight, especially in assessing the credibility of witnesses.”               In re A.M., 843

N.W.2d 100, 110 (Iowa 2014).

          II. Analysis.

          In determining whether parental rights should be terminated under Iowa

Code chapter 232 (2015), the juvenile court “follows a three-step analysis.” See

In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Step one requires the court to

“determine if a ground for termination under section 232.116(1) has been

established” by the State. Id. If the juvenile court finds grounds for termination,

the court moves to the second step of the analysis: deciding if the grounds for

termination should result in a termination of parental rights under the best-

interest framework set out in section 232.116(2). See id. at 706-07. In making

this determination, the primary considerations are the children’s safety, their best

placement for furthering their long-term nurturing and growth, and their physical,

mental, and emotional conditions and needs.                 See Iowa Code § 232.116(2).

1
    The parental rights of E.L.’s putative father are not at issue here.
                                        3


Even if the juvenile court finds “the statutory best-interest framework supports

termination of parental rights,” the court must proceed to the third and final

step: considering “if any statutory exceptions set out in section 232.116(3) should

serve to preclude termination of parental rights.” D.W., 791 N.W.2d at 707.

      A. Grounds for Termination.

      The juvenile court terminated the fathers’ parental rights pursuant to

section 232.116(1) paragraphs (b) and (f). When the juvenile court terminates

parental rights on more than one ground, we may affirm the order on any ground

we find supported by clear and convincing evidence in the record. See D.W.,

791 N.W.2d at 707.       The mother’s parental rights were terminated under

paragraph (f) only.    We therefore choose to address each of the parents’

grounds-for-termination challenge under paragraph (f).

      Paragraph (f) requires the State to establish the child is four years of age

or older, has been adjudicated a child in need of assistance (CINA), has been

removed from the physical custody of the parents for at least twelve of the last

eighteen months, and cannot be returned to the custody of the child’s parents as

provided in section 232.102. See Iowa Code § 232.116(1)(f)(1)-(4). Each parent

challenges the fourth element—that the child could not be returned to the

parent’s custody.

      1. Mother.

      The mother has a long history of involvement with the Iowa Department of

Human Services (DHS). In 2006, it was reported to the DHS that her oldest

child—then her only child—witnessed domestic violence in her home between

her and C.S. Sr. Following the DHS’s assessment, it determined the child abuse
                                        4


report of denial of critical care in failing to provide proper supervision was

founded. The mother has since had founded child abuse reports in 2007, 2009,

2011, and then most recently, during this case, 2013. Domestic violence has

continued to be a prominent issue throughout all of these cases, along with the

mother’s failure to properly treat and maintain treatment of her mental-health

diagnoses. In each instance of reported child abuse, the DHS has stepped in

and provided the mother services. In 2011, a DHS social worker that previously

worked with the mother opined:

      [The mother] struggles to manage the care of these kids. She is
      overwhelmed and suffers from depression. [I think the mother] is
      the type to think she is doing good so she can stop meds or therapy
      or whatever so she will never be consistent with mental health
      treatment.
               [The mother] is a huge target for abusive men. . . . [I feel]
      that if the abusive fathers of the [children] told her to do something
      she would do it knowing she could get into trouble. [I think the
      mother] is so scared of them that she will try to make them happy.
      [I am] worried about this as a potential risk.
               [The mother] is a young mom with [four] kids and she can
      get very overwhelmed.
               [I am concerned] that it is possible [the mother] would leave
      the kids home alone while she ran an errand as it would be easier
      than taking them all with her.
               [I am also concerned] that [the mother] would also leave
      them with an inappropriate caregiver. [I believe the mother] would
      think that she “knows” the person and “knows” they would never
      hurt her kids despite them having a criminal background. [The
      mother] just does not think those types of things are a big deal.

      The mother has shown over the years that when she is maintaining her

mental-health regimen, she can generally put her children’s needs first.

However, she has also repeatedly shown she is unable or unwilling to maintain

that routine for long periods of time, which then places her children in danger by

way of her domestically-violent relationships, her substance abuse, and her lack
                                        5


of supervision of the children. For instance, in 2009, it was reported two of her

children, then ages two and three, were found in a nearby grocery-store parking

lot alone on a Saturday night while the mother was at home. The mother denied

the allegations, but only a day later, an officer drove by the mother’s house and

noticed two young children on the roof of her home. When the mother finally

answered the door, she stated “she had been in the bathroom because the pain

medication she was on,” which she was taking for an injury received in another

incident of domestic violence, “was making her sick and drowsy,” and “she didn’t

know the children had gotten out onto the roof.”

       Most recently, the DHS became involved with the family in late 2013, after

there were reports of domestic violence between the mother and D.R. Sr. while

D.R. Jr. was present, as well as allegations that D.R. Jr. had been sexually

abused. The DHS social worker learned the mother had been homeless for

some time and had placed her children in the care of others. C.S. Sr.’s children

had been in his care for about a year. The mother’s youngest child had been

living with a friend of the mother since April 2013. D.R. Jr. had lived with a

grandparent out of state for about a year until approximately August 2013, when

the mother brought the child back to Iowa. The mother and D.R. Jr. then lived

with D.R. Sr. for about a month, until there was another incidence of domestic

violence between the couple. The mother and D.R. Jr. next stayed with C.S. Sr.

Though the mother only stayed there a short time, she left D.R. Jr., C.S. Jr., and

T.H. in C.S. Sr.’s care.

       After the DHS began investigating the 2013 allegations, a hair-stat test

was performed on D.R. Jr.’s hair, and it tested positive for exposure to cocaine
                                        6


and marijuana. In early 2014, there was domestic violence between C.S. Sr. and

his paramour. Thereafter, the children were adjudicated CINA and subsequently

removed from the mother’s and C.S. Sr.’s care.

      Since the juvenile court’s most recent involvement in 2014, the mother has

had three different DHS social workers assigned to her case and at least two

different service providers.   The mother points to this to excuse her lack of

progress in the most recent case until right before the termination-of-parental-

rights hearing, claiming reunification “was slowed immensely through the lack of

effort and support by [the DHS].” She claims her children “have never been at

risk of physical injury from [her]” and her last-minute progress evidences she

should have been given more time to work towards reunification.          We are

unconvinced.

      The juvenile court’s March 2014 dispositional order advised the mother

that if there were “services that [she] believe[d] would assist [her] in achieving

reunification that [were] not currently offered, [she] must come forward and

request those services.”   The orders thereafter found reasonable efforts had

been made. For the first time, at the termination-of-parental-rights hearing, the

mother claimed she had not been provided reasonable services by the DHS.

This is not sufficient to preserve the claim for our review. See In re C.H., 652

N.W.2d 144, 148 (Iowa 2002) (“In general, if a parent fails to request other

services at the proper time, the parent waives the issue and may not later

challenge it at the termination proceeding. If a parent has a complaint regarding

services, the parent must make such challenge at the removal, when the case

permanency plan is entered, or at later review hearings.       Moreover, voicing
                                         7


complaints regarding the adequacy of services to a social worker is not sufficient.

A parent must inform the juvenile court of such challenge.” (internal citations

omitted)).

       Furthermore, our de novo review of the record reveals the mother was

offered and provided numerous services for reunification from the beginning of

DHS’s re-involvement with the family in late 2013, not to mention the numerous

services she received in past years.      The mother’s most recent DHS social

worker, who began working on the mother’s case in April 2015, has gone above

and beyond to assist the mother, and the mother complains her earlier social

workers did not do more. However, her new social worker testified the mother

had a very good support system before that worker entered the case, explaining

the mother’s service provider had

       spent extensive time above and beyond what [the social worker]
       normally see[s] with [service] providers in meeting with [the mother]
       outside of interactions, getting ahold of her to follow up on what her
       Case Plan expectations were, making short-term goals and long-
       term goals with her, taking her out for an entire day and going
       around and trying to fill out applications for housing. So she had
       significant support.
               . . . And then, of course, the mother had the opportunity for
       therapy and for substance abuse treatment and different formal
       supports.

Clearly the State provided or offered the mother reasonable reunification

services.

       The mother’s late progress in the case did not begin until after the State

filed its petition seeking termination of parental rights. Only then did the mother

fully engage in the services offered to her, testifying she was motivated by

“coming to the realization that [she] was about to lose [her] kids.” However, she
                                           8


admitted the children could not be returned to her care at the time of the

termination-of-parental-rights hearing. We agree with the juvenile court that the

State proved by clear and convincing evidence the children could not be returned

to her care at the time of the termination-of-parental-rights hearing and

termination of her parental rights was proper under section 232.116(1)(f).

       2. C.S. Sr.

       C.S. Sr., the father of T.H. and C.S. Jr., asserts the children could have

been returned to his care at the time of the termination-of-parental-rights hearing

because he “has the finances, intellectual capability, and housing needed to

resume care.” However, he admitted that last time he saw the children was in

May of 2014. When asked why at the termination-of-parental-rights hearing, he

replied:

       I can’t really give you a reason for it. I can just tell you that after the
       first couple of visits, I couldn’t do it anymore. I couldn’t keep
       dealing with having my kids ripped from my hands for a reason that
       I didn’t understand, because I could take care of my kids. I had an
       anger outburst and for some reason my kids were snatched from
       me from the life they knew from everything. For what reason, I still
       don’t know right now sitting here talking to you. I don’t understand
       why.

He also testified he did not participate in services during the CINA proceedings

because he “was lied to [in the beginning]. It’s kind of simple and plain. For DHS

to even get in my household, they lied to me.               So the beginning of our

relationship with me with DHS has all been a lie.” He asserted that if he were

given more time, he would start having visits with the children and take anger

management classes, even though he testified he did not believe domestic

violence had an adverse effect on children. We are unpersuaded.
                                        9


        C.S. Sr. has a long history of domestic violence and had three prior

founded child abuse reports before this case. The father himself was the victim

named in a 1998 founded-child-abuse report. The mother reported a history of

domestic violence between her and C.S. Sr., stating she still “struggles with

memory loss from [C.S. Sr.] beating her in the head with a gun” in approximately

2008.

        Most recently, in January 2014, it was reported the father assaulted

another paramour while children were in the home. As a result of his so-called

“outburst,” his paramour suffered a broken nose, a hair line fracture, injuries to

her left eye, and two concussions. The father testified at the termination-of-

parental-rights hearing, “[M]y kids weren’t watching what happened. I don’t know

where that ever came into play, because I was there.        But my kids weren’t

watching it happen and we weren’t in our home.” However, the record evidences

otherwise. His oldest child told the DHS social worker that day she saw her

father “ke[ep] on swinging at [his paramour], hit [the paramour] in the face and

her face was bloody.” She also reported the paramour had a black and purple

eye. The child did admit “she did not see her dad choke [his paramour] or throw

her on the floor because they were in the bedroom with the door closed.” His

other child at issue here told the worker he heard them arguing but did not see

anything until after his father hit his paramour. He told the worker the paramour

had a bruise on her eye with blood on her face and cheeks and she had to go to

the doctor.
                                         10


       Either the father was untruthful or misremembered that his children were

present. Regardless, their presence is significant because—despite the father’s

own beliefs—domestic violence does have an adverse effect on children:

               Researchers have found that children who witness spousal
       abuse suffer from a number of psychological and emotional
       problems. More specifically, children suffer from internalizing
       problems such as depression, anxiety, and withdrawal. They also
       suffer from externalizing problems such as aggression, “acting out”
       behaviors, and delinquency. Children from violent homes may also
       experience impaired social competence and even post-traumatic
       stress disorder [ ]. Some researchers believe that children who
       witness spousal abuse are also at risk for substance abuse or
       suicide.

Amy B. Levin, Child Witnesses of Domestic Violence: How Should Judges Apply

the Best Interests of the Child Standard in Custody and Visitation Cases

Involving Domestic Violence?, 47 UCLA L. Rev. 813, 832-33 (2000) (internal

footnotes omitted).    “Studies estimate that children living in a home with a

batterer have a 70 percent chance of becoming the victim of abuse themselves.

In addition, 40 percent of suspected child abuse involves a history of family

violence.”   Amy Allen & Susan Myres, The Impact of Domestic Violence on

Children, 42 Hous. Law. 18, 20 (Sept./Oct. 2004) (internal footnotes omitted).

       Here, the father had an opportunity to work towards reunification with his

children by addressing his long-standing anger-management issues and violent

tendencies, putting their needs before his own. He did not even make an attempt

at it during the case. He also chose not to see his children. Given the father’s

long history of domestic violence, coupled with his erroneous testimony and his

lack of participation in the case, it is clear his children could not be placed in his

care at the time of the termination-of-parental-rights hearing. We therefore agree
                                             11


with the juvenile court that the State proved termination was appropriate pursuant

to section 232.116(1)(f).

       3. D.R. Sr.

       D.R. Sr. argues that D.R. Jr. could have been returned to his or the

mother’s care at the time of the termination-of-parental-rights hearing, and he

requested the juvenile court grant him additional time for reunification. Having

already determined the State established that termination of the mother’s

parental rights under section 232.116(1)(f) was appropriate, we do not address it

further.2

       D.R. Sr. also has a long history of domestic violence. In fact, the most

recent case was initiated after the DHS determined the child abuse report—that

this father had assaulted the mother in the child’s presence—was founded. The

father has another founded report of child abuse from an incident in 2006, when

he physically assaulted his paramour while she was holding their child and the

child was injured as a result.3

       After the DHS became re-involved with the family in late 2013, D.R. Sr.’s

whereabouts were unknown.             The court eventually learned he had been

incarcerated in prison in Illinois in February 2014, but he had been released on

parole. However, he was then picked up for an outstanding warrant in Iowa, and

at the time of the court’s October 2014 hearing, D.R. Sr. was in Polk County Jail.




2
  We also note it is well-established that one parent does not have standing to advocate
for the other’s parental rights. See In re K.R., 737 N.W.2d 321, 323 (Iowa Ct. App.
2007).
3
  D.R. Sr.’s parental rights to the child who was the subject of that report are not at issue
here.
                                         12


       D.R. Sr. was released in December 2014, and there were issues with the

DHS setting up visits with D.R. Jr. right away. D.R. Sr. admitted the DHS worker

at that time had asked to contact his Illinois probation officer to verify he could

leave the state of Illinois, but he refused because he “didn’t feel comfortable

letting her talk to them” and because he and that worker “butt[ed] heads a lot.”

After a new DHS worker began working on the case in April 2015, D.R. Sr.

provided a release, and visits began shortly thereafter.         That worker again

requested D.R. Sr. provide his social history to better assess what his needs

were so they could be addressed, but he did not provide the information until the

termination-of-parental-rights hearing, explaining: “I can’t make an excuse for

why I didn’t do it. But, you know, I work a lot and I was just thinking to myself

when I was trying to fill it out, why haven’t I filled this out and bring it back in.

You know, shame on me.”         At the hearing, D.R. Sr. admitted he had been

arrested in the past for domestic violence assault, not including the incident with

the mother in this case, and he provided no evidence at the termination-of-

parental-rights hearing that he had made any attempts to address his propensity

for violence. D.R. Jr. even told others he feared his father after witnessing a few

of the incidents.   As pointed out above, domestic violence adversely effects

children.

       D.R. Sr.’s criminal activities impeded his ability to continue his relationship

with his child, and thereafter, though he eventually had regular visitation, he did

nothing to evidence the child could be placed safely in his care, given his history

of domestic violence. We therefore agree with the juvenile court that the State

proved termination was appropriate under section 232.116(1)(f).
                                         13


       B. Best Interests and Statutory Exceptions.

       The mother and D.R. Sr. further argue termination of their parental rights

is not in their children’s best interests. We address their arguments in turn.

       1. Mother.

       The mother specifically asserts she and the children share a bond and

termination of that bond would be detrimental to the children. Therefore, she

argues, termination of her parental rights is not in their best interests. Upon our

de novo review of the record, we disagree.

       At the hearing, the mother testified, “I just love my kids to death and we’re

just—though we may not be ready today, I will be ready, granted that I get a little

more time.” However, the record evidences the mother has been given time,

time and time again. She has been given a myriad of chances and has been

provided services over the years to demonstrate she can safely parent her

children. She has only shown she can do so, or that she is only willing to do so,

for short periods of time.    Though the mother may not physically strike her

children, her choices have put her children at risk of harm while in her care. Her

children are in danger when she fails to supervise them properly, whether it is

because she has chosen to discontinue mental-health treatment and medication,

is self-medicating by way of illegal substances, or is taking painkillers to deal with

her injuries received at the hands of her paramours. Moreover, her choice to

continue domestically-violent relationships—wherein she is abused in front of her

children—affect their mental and emotional health.

       Additionally, the testimony at the termination-of-parental-rights hearing

established the children have no more time to give her.            Children are not
                                          14


equipped with pause buttons. These children are in need of stability, safety, and

permanency now—additional time to work towards reunification would not be in

their best interests. The most recent DHS social worker explained the children

       have had very inconsistent attachment throughout their lives, which
       is evident, and they need to have permanency. It’s becoming more
       and more difficult for them as time passes. . . .
               ....
               Specifically related to the boys [D.R. Jr. and C.S. Jr.], trust in
       caregivers, being able to develop—trusting that that bond is going
       to be long term. They are both—both of the boys have a hyper-
       vigilance that is not normal for children their age of what is going to
       happen to them. Is this a reliable person?
               ....
               [D.R. Jr. and C.S. Jr. are] very insecure in what’s going to
       happen to them from day to day. They have no clue who and what
       is their forever home. [D.J. Jr.] has communicated to me that he
       does not want [his mother or father] to be his forever home and he
       doesn’t want to live with them because he doesn’t think it would
       work out.

       While the mother has a bond with E.L., that child is also bonded with her

foster family.   D.R. Jr. and C.S. Jr. have an ambivalent relationship with the

mother; both expressed doubt the mother would be an ongoing presence in their

lives and have little-to-no bond with her. E.L. and C.S. Jr. are thriving with their

foster families, and both homes are adoptive placements.            T.H. is at an age

where permanency is needed, and she is doing well in her placement with pre-

adoptive relatives. Though there is some evidence of a bond between T.H. and

the mother, there is no evidence termination of the mother’s parental rights would

be detrimental to the child.        D.R. Jr. is adoptable and most in need of

permanency.

       Considering the children’s safety, their best placement for furthering their

long-term nurturing and growth, and their physical, mental, and emotional
                                         15


conditions and needs, termination of the mother’s parental rights is in each

child’s best interests, and any detriment caused by termination of the parent-child

relationship is overcome by the children finally having permanency in their lives.

Consequently, we agree with the juvenile court that termination of the mother’s

parental rights was in the children’s best interests, and the statutory exceptions in

section 232.116(3) do not apply to preclude the termination of her parental rights.

       2. D.R. Sr.

       D.R. Sr. also asserts termination of his parental rights is not in D.R. Jr.’s

best interests because of his bond with the child. He claims:

       The child would suffer no ill effects if the father is given additional
       time to prove that he can adequately care for the child and keep
       him safe and/or assist the mother by co-parenting the child. Not
       only would the child suffer no harm if the father was granted more
       time, but both father and son would reap the benefit of spending a
       lifetime together as father and son.

However, the fanciful sentiment is unsupported by the record.

       In fact, the record shows D.R. Jr. is in serious need of permanency. This

young man has lived his short life without a home, being shuffled from relative to

other persons.       He was sexually abused.        He tested positive for illegal

substances.    While the child was trying to adjust to his new surroundings,

D.R. Sr. was incarcerated. D.R. Sr. was given time to show he had learned from

his mistakes and had remedied his proclivity for violence. There is no evidence,

other than D.R. Sr.’s self-serving statements, that he participated in a domestic-

violence class while incarcerated or any other services. He chose not to provide

the necessary information to the DHS, which delayed his visits with his child.

The termination of his parental rights is the result of D.R. Sr.’s own choices.
                                        16


Considering the child’s safety, his best placement for furthering his long-term

nurturing and growth, and the physical, mental, and emotional conditions and

needs, we agree with the juvenile court that termination of D.R. Sr.’s parental

rights was in the child’s best interests, and the statutory exceptions in section

232.116(3) do not apply to preclude the termination of his parental rights.

       III. Conclusion.

       The record in this case shows the parents have continually put their needs

above the needs and safety of their children. Each parent has had ample time to

demonstrate he or she could successfully be a parent. They have not done so,

and their children cannot wait any longer for their parents to grow up.

       Upon our de novo review of the record, we agree with the juvenile court

that the State proved the ground for terminating the parents’ parental rights under

Iowa Code section 232.116(1)(f); termination of the parents’ parental rights was

in the children’s best interests; and none of the statutory exceptions set forth in

section 232.116(3) apply to overcome the need for termination of parental rights.

Accordingly, we affirm the court’s order terminating the parents’ parental rights.

       AFFIRMED ON ALL APPEALS.